                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RODNEY JEROME WOMACK,
                                  11                                                    Case No. 18-01636 BLF (PR)
                                                          Petitioner,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     WARDEN,
                                  15                      Respondent.
                                  16

                                  17

                                  18           For the reasons stated in the order granting Respondent’s motion to dismiss, this
                                  19   action is DISMISSED. Judgment is entered accordingly.
                                  20           The Clerk shall close the file.
                                  21           IT IS SO ORDERED.
                                  22           January 22, 2019
                                       Dated: _____________________                     ________________________
                                                                                        BETH LABSON FREEMAN
                                  23
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\HC.18\01636Womack_judgment
                                  26

                                  27

                                  28
